PD-0158-15
                               PD-0158-15                           COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
February 11, 2015                                                  Transmitted 2/9/2015 2:33:59 PM
                                                                    Accepted 2/11/2015 3:30:47 PM
                                                                                      ABEL ACOSTA
                                       IN THE                                                 CLERK

                          COURT OF CRIMINAL APPEALS

                                      OF TEXAS
  JESUS TERRAZAS
               Appellant,                  §         Eighth Court of Appeals
                                           §         No. 08-12-00231-CR
  vs.                                      § Appeal from the 346h District
                                           §Court of El Paso County, Texas
  THE STATE OF TEXAS,                      §        TC No. 20050D02246
                                           §
                      Appellee.            §

                 MOTION FOR EXTENSION OF TIME TO FILE
               PRO SE PETITION FOR DISCRETIONARY REVIEW

  TO THE HONORABLE COURT OF CRIMINAL APPEALS:


          Appellant files this motion for an extension of 60 days in which to file a

  petition for discretionary review. In support of this motion, Appellant would show

  the Court the following:


                                           I.


          The Appellant was charged with aggravated sexual assault in cause no.

  20050D02246, styled The State of Texas v. Jesus Terrazas, before the 346th

  District Court of El Paso County, Texas, the Honorable Angie Juarez Barill, judge

  presiding. Appellant pled not guilty. He was found guilty by a jury.             At

  punishment, the trial court assessed his punishment at sixty years in prison. On

  July 6, 2012 Appellant filed a timely notice of appeal. The Eighth Court of

  Appeals affirmed the trial court’s judgment on October 8, 2014. A motion for
rehearing was timely filed on January 6, 2015 and denied on January 21, 2015.

                                         II.


      The deadline for filing a petition for discretionary review in this case is

February 20, 2015. Appellant requests a 60 day extension of time until April

21, 2015 for Appellant to file a petition for discretionary review. This is the first

requested extension.


                                         III.


      Appellant’s request for an extension is based upon the following facts:

      Appellant was represented by retained counsel on direct appeal to the

Eighth Court of Appeals. Counsel’s contract does not include filing a petition for

discretionary review. Consequently, Appellant is proceeding pro se and he needs

additional time to be able to properly prepare and present his petition to this Court.

      The undersigned counsel respectfully requests a 60 day extension of time on

behalf of Appellant, in order for Appellant to properly prepare and present

Appellant’s Pro Se Petition for Discretionary Review.

      Counsel prays that the Court grant this Motion and extend the deadline for

Appellant to file a Pro Se petition for discretionary review to April 21, 2015.
                                      Respectfully submitted,

                                      /s/ Ruben P. Morales
                                      RUBEN P. MORALES
                                      Attorney for Appellant
                                      State Bar No. 14419100
                                      718 Myrtle Avenue
                                      El Paso, Texas 79901
                                      (915) 542 - 0388
                                      (915) 225 - 5132 fax
                                      rbnpmrls@gmail.com


                        CERTIFICATE OF SERVICE


      I, RUBEN P. MORALES, certify that a copy of this motion has been

delivered to the District Attorney’s Office, 500 E. San Antonio St., Room 201, El

Paso, Texas 79901, mailed to Appellant, Jesus Terrazas, William P. Clements

Unit, 9601 Spur 591, Amarillo, TX 79107, and emailed to the State Prosecuting

Attorney, to information@spa.texas.gov on February 9, 2015.



                                      /s/ Ruben P. Morales
                                      RUBEN P. MORALES